Citation Nr: 1718765	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-31 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability, including degenerative disc disease (DDD) of the thoracic spine.

2.  Entitlement to service connection for a neck disability, including DDD of the cervical spine.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).

4.  Entitlement to a rating in excess of 30 percent prior to December 18, 2014, for tension headaches. 

5.  Entitlement to an effective date earlier than December 18, 2014, for the award of service connection for depression.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011, August 2012, and July 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In the December 2011 rating decision, the RO granted service connection for residuals of a TBI and assigned an initial 10 percent rating, effective December 14, 2009.

In the August 2012 rating decision, the RO, in relevant part, increased the rating for tension headaches to 30 percent, effective July 12, 2012.  The RO also denied service connection for back and neck disabilities.

In November 2013, the Board remanded the matter for additional evidentiary development.  While the matter was in remand status, in a July 2015 rating decision, the RO increased the rating for tension headaches to 50 percent, effective December 18, 2014.  Although this represents the maximum schedular rating available, the issue of entitlement to a rating in excess of 30 percent for tension headaches prior to December 18, 2014, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Also in the July 2015 rating decision, the RO granted service connection for depression and assigned an initial 50 percent rating, effective December 18, 2014.  The appellant appealed the effective date assigned by the RO.  

In August 2016, the Board again remanded the matter for further evidentiary development.  In part, the RO was to obtain outstanding VA medical records and records from the Social Security Administration (SSA).  A review of the record shows that the RO has complied with the remand instructions regarding the matters adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for neck and back disabilities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's TBI has been manifested by level 1 impairment with objective evidence of mild memory loss, attention, concentration and executive functions; occasionally inappropriate social interaction; three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships; and normal motor activity most of the time, but mildly slowed at times due to apraxia.

2.  As of July 12, 2012, the Veteran's headache disability was manifested by very frequent prostrating and prolonged attacks of headache pain impacting employment.  

3.  The Veteran's claim of service connection for depression was received by VA on June 20, 2012.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for TBI have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8045 (2016).

2.  The criteria for a 50 percent rating for tension headaches have been met from July 12, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.124a, Diagnostic Code 8100 (2016).

3.  The criteria for an effective date of June 20, 2012, for the award of service connection for depression have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Background

In a June 1975 rating decision, the RO granted service connection for cephalalgia and assigned an initial zero percent disability rating.  

The Veteran filed a claim of service connection for residuals of a traumatic brain injury in December 2009, stating that he had incurred the disability as a result of a fall from a ladder in 1974.  The RO also construed this claim as a claim for an increased rating for cephalalgia.

In connection with his claim, the Veteran was provided a VA examination in March 2010.  At that time, the Veteran denied having cephalgia.  He also denied dizziness, balance problems, or bowel or bladder control.  However, the appellant indicated that he had some numbness in his legs.  

With regard to the Veteran's medical history, it was noted that there were no headaches; dizziness or vertigo; seizures; balance and coordination problems; autonomic dysfunction; weakness or paralysis; mobility or ambulatory problems; fatigue; malaise; psychiatric symptoms; other cognitive symptoms, neurobehavioral changes; bowel or bladder problems; erectile dysfunction; hearing loss/tinnitus; hypersensitivity to light/sound; vision problems; speech/swallowing difficulty; decreased sense of taste or smell, endocrine dysfunction; or cranial nerve dysfunction.  Pain in the neck and back and numbness, paresthesias or other sensory changes were noted in the legs, bilaterally. 

Following physical examination, the examiner noted that there were no physical findings of autonomic nervous system impairment, gait abnormalities, imbalance or tremors, muscle atrophy or loss of muscle tone, fasciculations, cranial nerve dysfunction or hearing problems, endocrine dysfunction, skin breakdown, vision problems, psychiatric manifestations, or other abnormalities.  

On cognitive impairment and other residuals evaluation, the Veteran complained of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  His judgement, consciousness, and visual spatial orientation were normal and his social interaction was routinely appropriate.  The appellant was always oriented to person, time, place, and situation.  

With regard to subjective symptoms, it was noted that the Veteran had three or more subjective symptoms that mildly interfered with work, instrumental activities of daily living, or work, family, or other close relationships.  The Veteran also had one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.  Additionally, he was able to communicate by spoken and written language and to comprehend spoken and written language.

At the time of the examination, it was documented that the Veteran was employed punching boxes for a "temp service."  Prior to his current employment, he worked as a truck driver, but took time off due to neck and back pain.  The appellant stated that he could not work anymore due to neck pain.  The Veteran's cervicalgia (neck pain) was found to have significant effects on his employment, as he had been assigned different duties and had to switch jobs from being a truck driver to working in a temp job.  

The examiner specifically determined that although the Veteran had sustained a head injury with loss of consciousness, he did not have cephalgia as a residual of the head injury.  The examiner noted that the Veteran had denied having headaches.  

In an April 2010 rating decision, the RO denied a compensable rating for cephalalgia.  In April 2010, the Veteran filed a notice of disagreement, emphasizing that he had sustained a head injury on active duty.  

In a December 2011 rating decision, the RO granted service connection for residuals of TBI and assigned an initial 10 percent rating, effective December 14, 2009.  The RO also issued a statement of the case in December 2011 addressing the issue of entitlement to a compensable rating for cephalalgia.  However, the Veteran did not file a substantive appeal.  

On June 20, 2012, the Veteran submitted a notice of disagreement with the initial 10 percent rating assigned for residuals of TBI.  At that time, he also indicated that he suffered from an acquired psychiatric disorder which stemmed from the fall he suffered while on active duty.  

In connection with his claim, the Veteran underwent a VA examination on July 12, 2012.  At that time, he described daily headaches with pain that radiated from the base of the neck to the left side of the head.  The Veteran mentioned that he went to a private emergency room in May 2012 because the pain was so severe.  He reported that headaches could occur 3 to 4 times per day.  The examiner noted that the Veteran's treatment plan did not include taking medication. 

Symptoms associated with the headaches included pain localized to one side of the head and sharp pain on the left said of the head that will go over the eyes.  The Veteran experienced non-headache symptoms associated with headaches which included sensitivity to light.  It was noted that headaches lasted less than 1 day and were typically located on the left side of the head.  

The examiner reported that the Veteran did not have characteristic prostrating attacks of migraine headache pain.  However, he did have prostrating attacks of non-migraine headache pain, which occurred more frequently than once per month.  Additionally, the Veteran had very frequent prostrating and prolonged attacks of non-migraine headache pain.  With regard to the functional impact, it was noted that the Veteran's headache condition impacted his ability to work.  Specifically, the appellant reported that he was a tractor trailer driver.  He stated that it bothered him when he has headaches and problems with his neck and spine.  He also mentioned that he had problems with repetitive movements and could not take any medications and drive.  

In an August 2012 rating decision, the RO increased the rating for the Veteran's headache disability (now characterized as tension headaches) to 30 percent, effective July 12, 2012.  

VA medical records obtained in connection with the Veteran's claim demonstrate that in May 2012, he sought to establish care with VA.  At that time, his complaints included headaches.  He reported anxiety, depression, and occasional sleep difficulties due to pain.  However, a depression screening was negative.  Notably, in January 2013, the Veteran was seen in triage for reports of excruciating head pain.  In subsequent records also dated in January 2013, the Veteran reported that he continued to drive a tractor trailer, but his headaches, neck, back, leg pain, and carpal tunnel syndrome pain made it hard for him to continue in his present field of work.  In August 2013, the Veteran was again seen in triage where he presented with complaints of ongoing headaches that were getting more frequent.  He complained of pain across the forehead, back of head, and neck.  He reported that he was beginning to experience visual changes with migraines.  

The Veteran was provided an additional VA examination in December 2014.  On assessment of facets of TBI-related cognitive impairment and subjective symptoms of TBI, the Veteran complained of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  His judgment and consciousness were normal.  It was noted that the Veteran's social interaction is occasionally inappropriate.  In this regard, the appellant reported anxiety and depression that was made worse by his headache pain.  He was always oriented to person, time, place, and situation.  Motor activity was normal most of the time, but mildly slowed at times do to apraxia (inability to perform previously learned motor activities despite normal motor function).  Specifically, the Veteran reported periodic falls from leg numbness and weakness.  Additionally, his visual spatial orientation was mildly impaired.  He occasionally gets lost in unfamiliar surroundings and has difficulty reading maps or following devices.  However, he was able to use assistive devices such as GPS, but occasionally gets lost.  

With regard to subjective symptoms, the Veteran had three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  The Veteran reported that he has frequent headaches and intermittent dizziness.  The Veteran also had one or more neurobehavioral effects that frequently interfered with workplace interaction, social interaction, or both, but does not preclude them.  Specifically, the Veteran reported moodiness, irritability, and verbal aggression aggravated by neck pain and headaches.  The Veteran was able to communicate by spoken and written language and to comprehend spoken and written language.  

The examiner indicated that the residuals of the Veteran's TBI included headaches and a mental disorder.  With regard to functional impact of the Veteran's residuals of TBI, the appellant reported that he could not medicate his headaches due to his commercial driving license.  Additionally, he felt that he is getting to the point where he can no longer drive.  

In December 2014, the Veteran was provided a VA headaches examination.  At that time it was noted that the Veteran's headaches plan included taking medication for the diagnosed condition.  Headache symptoms included constant head pain, pulsating or throbbing head pain, pain on both sides of the head, worsened pain with physical activity, and pain on the face, top of head, and shin that radiates to the neck.  Non-headache symptoms associated with the condition consisted of neck and head pain.  Headache pain lasted less than 1 day and was located on both sides of the head.  

It was noted that the Veteran also had prostrating migraine/non-migraine pain with less frequent attacks over the last several months.  The examiner opined that the Veteran had very prostrating and prolonged attacks of migraine/non-migraine pain that were productive of severe economic inadaptability.  

The Veteran was provided an additional VA examination in December 2014.  On assessment of facets of TBI-related cognitive impairment and subjective symptoms of TBI, the Veteran complained of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  His judgment and consciousness were normal.  It was noted that the Veteran's social interaction is occasionally inappropriate.  In this regard, the appellant reported anxiety and depression that was made worse by his headache pain.  He was always oriented to person, time, place, and situation.  Motor activity was normal most of the time, but mildly slowed at times do to apraxia (inability to perform previously learned motor activities despite normal motor function).  Specifically, the Veteran reported periodic falls from leg numbness and weakness.  Additionally, his visual spatial orientation was mildly impaired.  He occasionally gets lost in unfamiliar surroundings and has difficulty reading maps or following devices.  However, he was able to use assistive devices such as GPS, but occasionally gets lost.  

With regard to subjective symptoms, the Veteran had three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  The Veteran reported that he has frequent headaches and intermittent dizziness.  The Veteran also had one or more neurobehavioral effects that frequently interfered with workplace interaction, social interaction, or both, but does not preclude them.  Specifically, the Veteran reported moodiness, irritability, and verbal aggression aggravated by neck pain and headaches.  The Veteran was able to communicate by spoken and written language and to comprehend spoken and written language.  

The examiner indicated that the residuals of the Veteran's TBI included headaches and a mental disorder.  With regard to functional impact of the Veteran's residuals of TBI, the appellant reported that he could not medicate his headaches due to his commercial driving license.  Additionally, he felt that he is getting to the point where he can no longer drive.  


Analysis

I.  Disability Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Traumatic Brain Injury

The Veteran's service-connected TBI has been evaluated under Diagnostic Code 8045 for residuals of TBI.  

Diagnostic Code 8045 provides for three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

VA is to evaluate physical (including neurological) dysfunctions under an appropriate diagnostic code for that disability.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest level of impairment, and labeled "total."  The evaluator is to assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

There may be an overlap of manifestations of conditions evaluated under the TBI Table with manifestations of a comorbid mental or neurologic disorder or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, no more than one evaluation is to be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate evaluation is assigned for each condition.  Id. at Note 1.  

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 10 percent for TBI at any time during the period on appeal.

In this regard, the Board has considered the 10 facets discussed above.  The Veteran's disability has been manifested by no greater than level 1 impairment for any of the facets under the Cognitive Table.  For memory impairments, during both the March 2010 and December 2014 VA examinations, the Veteran complained of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  Therefore, the Board finds that the evidence of record is indicative of level 1 impairment for memory, attention, concentration and executive functions.  

With regard to judgment, as set forth above, the objective evidence indicates that the Veteran's judgment was normal, indicative of level 0 impairment.  Socially, at the time of the March 2010 VA examination, it was determined that the Veteran's social interaction was routinely appropriate.  However, at the December 2014 VA examination, the appellant's social interaction was found to be occasionally inappropriate.  Therefore, at worst, the level social interaction is indicative of level 1 impairment.  As for orientation, it was determined the Veteran is always oriented to person, time, place, and situation, suggestive of level 0 impairment.  As for motor activity, the Veteran exhibited no worse than level 1 impairment.  In so finding, while the Veteran had normal motor activity at the time of the March 2010 VA examination, during the December 2014 VA examination, the Veteran's motor activity was found to be normal most of the time, but mildly slowed at times due to apraxia.  Such finding is indicative of level 1 impairment.  With regard to subjective symptoms, the Veteran was found to have three or more subjective symptoms that mildly interfere with works; instrumental activities of daily living; or work, family, or other close relationship, indicative of level 1 impairment.  The Veteran was able to communicate by spoken and written language and to comprehend spoken and written language, indicative of level 0 impairment for communication.  As such, an initial rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

In finding against the next-higher 40 percent rating, the Board notes that the record does not support a finding of impairment at a level of 2, 3, or total impairment in any of the remaining 10 facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" as to warrant a higher disability rating at any time throughout the duration of the appeal.  In this regard, the evidence does not show memory, attention, concentration, or executive functions that are mildly impaired on objective testing; judgment that is mildly impaired; social interaction that is frequently inappropriate, or occasional disorientation in two of the four aspects.  There is no indication of motor activity that is mildly decreased or with moderate slowing due to apraxia.  Further, spatial orientation and consciousness were normal throughout the rating period on appeal and the Veteran was able to communicate by and comprehend written and spoken language.  Thus, the Board finds that the objective evidence indicates that the Veteran's level of impairment were not severe enough to warrant an impairment of level of 2 or higher.  

The Board observes that with regard to neurological effects, the December 2014 VA examiner indicated that the Veteran had one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both, but do not preclude them.  Specifically, moodiness, irritability, and verbal aggression aggravated by chronic neck pain and headaches.  Such findings suggest level 2 impairment.  However, the Board observes that such symptoms have been contemplated in the ratings for the Veteran's headaches and depression.  To increase his compensation for these symptoms would therefore be unlawful pyramiding.  38 C.F.R. § 4.14.  Thus a rating in excess of 10 percent due to neurobehavioral effects is not warranted.  

The Board has also considered Diagnostic Code 8045's instruction to consider the Veteran's entitlement to special monthly compensation.  The record does not show, nor does the Veteran contend, that his TBI, in and of itself, results in sensory impairments, impairment of reproductive functionality, or the need for aid and attendance.

The Board has also considered whether any other diagnostic codes would be appropriate to evaluate the Veteran's TBI.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board observes that the appellant TBI symptoms include headaches, to include tension headaches.  Diagnostic Code 8045 provides that VA separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headaches, even if that diagnosis is based on subjective symptoms, rather than under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  Here, headaches have been diagnosed.  However, service connection for tension headaches, previously rated as cephalgia due to TBI, has been awarded.  

Similarly, as to complaints of dizziness, the Board has considered whether the appellant's subjective complaints of dizziness qualify for a separate disability rating under Diagnostic Code 6204 (peripheral vestibular disorders).  38 C.F.R. 4.87a, Diagnostic Code 6204 (2016).  However, because the appellant's dizziness is a symptom of his TBI and not a distinct, diagnosed disorder, it does not qualify for a separate rating under Diagnostic Code 8045-6204. 

In summary, the Board has considered the 10 facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified".  After so doing, the Board concludes that the initial 10 percent rating assigned for the Veteran's TBI is appropriate and that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent.  

Entitlement to a 50 percent rating for tension headaches prior to December 18, 2014

The Veteran's service-connected tension headaches have been rated analogous to migraine headaches under Diagnostic Code 8100.

Under this Diagnostic Code 8100, a 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a Diagnostic Code 8100.

The Board observes that the rating criteria do not define "prostrating."  Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).

Similarly, the rating criteria also do not define "severe economic inadaptability."  However, the Court has indicated that, while there need not be a showing of unemployability, at a minimum, there should be an indication that the headaches are capable of interfering with the ability to earn money from work.  Pierce v. Principi, 18 Vet. App. 440 (2004).

Applying the facts in this case to the criteria set forth above, the Board finds that a 50 percent rating for the Veteran's headache disability is warranted from July 12, 2012.  

As delineated above, the record shows that as of that date, the Veteran's headache disability was shown to be manifested by prostrating attacks of non-migraine headache pain, which occurred more frequently than once per month.  Additionally, the Veteran had very frequent prostrating and prolonged attacks of non-migraine headache pain.  The Veteran has indicated that he is unable to function during these episodes and VA examiners have noted that the Veteran's service-connected headache disability impacts his employment.  In light of the evidence documenting completely prostrating and prolonged attacks of headache pain which impacts employment, and affording the Veteran the benefit of the doubt, the maximum 50 percent rating is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Prior to that date, however, the record contains no indication that the Veteran's headache disability had increased in severity to warrant a compensable rating.  Although the record shows that the Veteran was seen for a severe headache attack in May 2012, the record does not contain evidence showing characteristic prostrating attacks averaging at least once in two months over the last several months.  

In considering the issue on appeal, the Board acknowledges that the Veteran reported visual changes with his headaches and has, therefore, considered whether a separate rating is warranted for an eye/visual disability.  However, the Veteran was provided a VA eye examination in December 2014 and there was no finding of an eye condition.  As such, a separate rating is not warranted at this time.  

For the reasons set forth above, the Board finds that a 50 percent rating for the Veteran's service-connected headache disability is warranted from July 12, 2012.  See 38 U.S.C.A. § 5107 (b).

II.  Effective Dates

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).  

Generally, the effective date of an evaluation and award of compensation based on an original claim, is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability occurred, if application is received within one year from such date.  38 C.F.R. § 5110(b)(2).  Otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

The Veteran asserts that an effective date prior to December 18, 2014, is warranted for the award of service connection for depression.

At the outset, the Board notes that there was no finding of any psychiatric symptoms at the time of the March 2010 TBI examination.  While VA treatment records in May 2012 show that the Veteran reported depression, the actual screening for depression at that time was negative.  Under the Rating Schedule, absent a diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated as part of TBI and, as delineated in detail above, prior to December 18, 2014, there was no such diagnosis.  Diagnostic Code 8045.  

The first evidence of record showing a diagnosis of any psychiatric disability, depression, was at the time of the December 2014 VA examination when the VA examiner clearly noted a diagnosis of depression and opined that it was due to the Veteran's service-connected headache disability.  Consequently, the Board finds that the effective date for a separate rating for depression is not earlier than December 18, 2014, the date the Veteran was diagnosed with a psychiatric disability -i.e. the date entitlement arose.

If, however, the Veteran's June 2012 notice of disagreement is interpreted as a claim of service connection for depression, the Board concludes that an earlier effective date may be assigned.  As set forth above, the December 2014 VA examiner diagnosed the Veteran as having depression secondary to his service-connected headaches, not as part and parcel of his brain injury disability.  Viewed in the light most favorable to the Veteran, the Board finds that an effective date of June 20, 2012, corresponding to the date of receipt of the claim of service connection may be assigned.  


ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury (TBI) is denied.

Entitlement to a 50 percent rating for headaches from July 12, 2012, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an effective date of June 20, 2012, for the award of service connection for depression is granted.  


REMAND

The Veteran contends that service connection is warranted for neck and back disabilities.  Specifically, he asserts that the conditions are due to an in-service fall from a ladder.  Alternatively, asserts that the conditions are secondary to his service-connected TBI.

The Board observes that the Veteran underwent a VA examination in June 2012.  While the examiner provided an opinion supported by a detailed rationale regarding direct service connection, he failed to provide such an opinion regarding secondary service connection.  Specifically, the examiner concluded that the Veteran's neck and back conditions were not caused or the result of his service-connected TBI, however he did not provide a rationale to support his findings.  Moreover, he failed to provide an opinion regarding aggravation for the diagnosed neck and back disabilities by the service-connected TBI.  

As requested in the Board's August 2016 remand directives, a VA medical opinion was obtained in October 2016.  In part, the examiner opined that it was less likely than not that the Veteran's neck and back disabilities had their onset during military service or are otherwise related to service, to include the conceded in-service fall from a ladder.  In support of this finding, the examiner noted that there was no evidence for continuing neck and back pain after separating from service.  He concluded that the Veteran's complaints regarding his neck and back are most likely age related wear and tear of his neck.  The examiner further opined that it is also possible that the Veteran's neck pain can be related to his work related fall in 2007.

The Board finds that the October 2016 VA medical opinion is inadequate to adjudicate the service connection claim.  In this regard, the examiner reported that there was no evidence of continued back and neck pain after separating from service.  However, a review of the claims file demonstrates that in August 1991, the Veteran sought treatment for back and neck pain, at which time he reported had persisted since 1975.  Further, the Veteran has consistently indicated that his back and neck pain has continued since the in-service injury.  There is no indication that the examiner considered such statements.  In light of the foregoing, the Board finds that an addendum medical opinion must be obtained on remand.  

The Board observes that in the October 2016 VA medical opinion, the examiner noted that the records indicated that the Veteran had a work related neck injury in 2007.  However, records regarding such injury are not of record.  On remand, such records must be obtained.  

Additionally, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issues being remanded, and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all appropriate action to ensure that the 2007 record noting a work related neck injury is associated with the Veteran's electronic claims file.

2.  Request that the Veteran complete and return a VA form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability.

3.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's neck and back disabilities.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The examiner should identify all neck and back disabilities diagnosed since the filing of the claim in December 2009 to include scoliosis and degenerative disc disease.  Thereafter, he or she should provide opinions for the following:

(a) Is any diagnosed neck or back disability a congenital defect or disease? 

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.

(b) For any diagnosed neck or back disability that is a congenital defect, is it at least as likely as not (i.e., a 50 percent or greater probability) that there was a superimposed injury or disease in service that resulted in additional back disability?

(c) For any diagnosed neck or back disability is a congenital disease, is it clear and unmistakable that the condition preexisted the Veteran's military service.

If so, is it clear and unmistakable that the preexisting neck or back disease WAS NOT aggravated (i.e., permanently worsened) during the Veteran's military.

(d) For any neck or back disability that is not a congenital defect or disease, is it at least as likely as not (i.e., a 50 percent or greater probability) that the neck or back disability was incurred in service or is otherwise causally related to his active service or any incident therein, to include the in-service fall from a ladder?

(e) For any neck or back disability that is not a congenital defect or disease, is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's neck or back disability was caused by his service-connected TBI?

(f) For any neck or back disability that is not a congenital defect or disease, is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's neck or back disability was aggravated by his service-connected TBI?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

In rendering an opinion, the examiner must discuss the Veteran's report of the onset and continuity of symptoms related to the diagnosed disabilities.  The examiner must also consider and discuss the medial board report indicating that the Veteran was unfit for duty due to neck and back pain. 

4.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


